Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/18/2022.  Claims 1-11 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered, but are not persuasive.  Claims 12-15 are finally rejected for reasons of record.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/10/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukumura (US 6027835) in view of Shirane (JP 2004-127799).
Regarding claim 12, Fukumura discloses a battery electrode comprising:
a double-sided coating area including a current collector and an electrode material layer with which both sides of the current collector are coated; and
a single-sided coating area adjacent to the double-sided coating area, wherein the single- sided coating area includes the current collector and the electrode material layer with which one side of the current collector is coated.
Regarding claims 14, 15, a ratio of a volume density of the electrode material layer located at the boundary portion (A) to a volume density of the electrode material layer located at the portion other than the boundary portion (B) is from 0.9 to 1.0, Fukumura’s ratio is 1 since the entire electrode coating is made uniformly (3:10-15).

Regarding claim 12, Fukumura does not disclose wherein the current collector located at a boundary portion between the double-sided coating area and the single-sided coating area has a Young's modulus lower than a Young's modulus of the current collector located at a portion other than the boundary portion.  Shirane teaches heat treating a boundary portion of the current collector between a coated portion and an uncoated portion.  At the boundary portion, the strain of the metal is reduced by annealing, and as a result, the extensibility of the metal is increased.  As a result, even if a tension is applied that causes the plate to break the annealed, for example, aluminum current collector can be stretched to prevent from breaking.  Page 1 of translation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to heat treat the boundary portion of the current collector of Fukumura, as taught by Shirane, for the benefit of preventing the boundary from breaking.  It is noted that the Young’s modulus at the boundary between the coated and the uncoated portions would be lower than a portion other than the boundary portion.
Regarding claim 13, the Young's modulus of the current collector located at the boundary portion is 50% or more lower than the Young's modulus of the current collector located at the portion other than the boundary portion, Shirane measured the Vicker’s hardness of the current collector, and teaches the hardness is between 30-50 to prevent breakage (page 2 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the hardness, or the stiffness, of the boundary of the current collector, for the benefit of preventing breakage.  

Response to Arguments
Applicant argues Shirane does not disclose heat treatment at a boundary portion before pressurizing like conventional battery technology.
In response, the comparative example of the Applicant entails pressing, but no heat treatment, and hence cannot be compared with the prior art Shirane.  Shirane’s process entails pressing and a heat treatment.  Although Applicant argues that the Applicant’s process enhances battery characteristics, such as for example, the difference between the volume density of the electrode material layer in the coating layer at the boundary portion and the volume density of the electrode material layer at the portion other than the boundary layer can be reduced, this feature has not been claimed.  Hence, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724